Name: Commission Regulation (EC) NoÃ 1707/2006 of 17 November 2006 fixing the definitive rate of refund and the percentage of system B export licences to be issued in the fruit and vegetables sector (tomatoes, oranges, lemons, table grapes, apples and peaches)
 Type: Regulation
 Subject Matter: plant product;  trade policy;  tariff policy
 Date Published: nan

 18.11.2006 EN Official Journal of the European Union L 319/11 COMMISSION REGULATION (EC) No 1707/2006 of 17 November 2006 fixing the definitive rate of refund and the percentage of system B export licences to be issued in the fruit and vegetables sector (tomatoes, oranges, lemons, table grapes, apples and peaches) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), Having regard to Commission Regulation (EC) No 1961/2001 of 8 October 2001 on detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables (2), and in particular Article 6(7) thereof, Whereas: (1) Commission Regulation (EC) No 858/2006 (3) fixed the indicative quantities for the issue of B system export licences. (2) The definitive rate of refund for tomatoes, oranges, lemons, table grapes, apples and peaches covered by licences applied for under system B between 1 July and 31 October 2006 should be fixed at the indicative rate, and the percentage of licences to be issued for the quantities applied for should be laid down, HAS ADOPTED THIS REGULATION: Article 1 For applications for system B export licences submitted pursuant to Article 1 of Regulation (EC) No 858/2006 between 1 July and 31 October 2006, the percentages of licences to be issued and the rates of refund applicable are fixed in the Annex hereto. Article 2 This Regulation shall enter into force on 18 November 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 268, 9.10.2001, p. 8. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). (3) OJ L 159, 13.6.2006, p. 5. ANNEX Percentages for the issuing of licences and rates of refund applicable to system B licences applied for between 1 July to 31 October 2006 (tomatoes, oranges, lemons, table grapes, apples and peaches) Product Rate of refund (EUR/t net) Percentages of licences to be issued for the quantities applied for Tomatoes 20 100 % Oranges 29 100 % Lemons 50 100 % Table grapes 12 100 % Apples 23 100 % Peaches 11 100 %